Citation Nr: 0929629	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  04-17 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a right knee meniscectomy (right knee 
instability).

2.  Entitlement to a rating in excess of 10 percent for right 
knee arthritis.

3.  Entitlement to a rating in excess of 10 percent for left 
knee arthritis.

4.  Entitlement to an initial rating in excess of 10 percent 
for right ankle degenerative joint disease (right ankle 
disability).

5.  Entitlement to an initial rating in excess of 10 percent 
for left ankle degenerative joint disease (left ankle 
disability).

6.  Entitlement to an initial rating in excess of 10 percent 
for mechanical low back pain syndrome with degenerative 
changes of the lumbosacral spine (low back disability).

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to 
September 1968.

The case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 and subsequent rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

A hearing at the RO before the undersigned was conducted in 
September 2006.  The Board remanded the claim in February 
2008 for further development and consideration. 

The issues of entitlement to an increased rating for service-
connected low back disability, and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
Veteran's right knee instability is manifested by, at most, 
moderate lateral instability.

2.  The preponderance of the evidence shows that the 
Veteran's right knee arthritis is manifested by, at most, 
noncompensable loss of motion. 

3.  The preponderance of the evidence shows that the 
Veteran's left knee arthritis is manifested by, at most, 
noncompensable loss of motion. 

4.  The preponderance of the evidence shows that the 
Veteran's right ankle disability is manifested by, at most, 
moderate impairment of function.

5.  The preponderance of the evidence shows that the 
Veteran's left ankle disability is manifested by, at most, 
moderate impairment of function.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
right knee instability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2008).

2.  The criteria for a rating in excess of 10 percent for 
right knee arthritis have not been met.   38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2008). 

3.  The criteria for a rating in excess of 10 percent for 
left knee arthritis have not been met.   .  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2008).

4.  The criteria for a rating in excess of 10 percent for 
right ankle disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5271 
(2008).

5.  The criteria for a rating in excess of 10 percent for 
left ankle disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5271 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

Regarding the bilateral knee disability claims, the notice 
requirements may be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant with notice in October 2004, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
January 2005 supplemental statement of the case, following 
the provision of notice.  The appellant has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The Veteran was provided a statement of the case, and any 
notice errors did not affect the essential fairness of the 
adjudication as VA has obtained all relevant evidence, and as 
the Veteran has demonstrated actual knowledge of what was 
necessary to substantiate the claim.  Id., Vazquez-Flores, 
supra.  As both actual knowledge of the Veteran's procedural 
rights, and the evidence necessary to substantiate the claim, 
have been demonstrated and he, and those acting on his 
behalf, have had a meaningful opportunity to participate in 
the development of his claims, no prejudice to the Veteran 
will result from proceeding with adjudication without 
additional notice or process.  

The bilateral ankle claims involve "downstream" issues, as 
the initial claim for service connection was granted in the 
rating decision on appeal, and the appellant disagrees with 
the evaluations assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In such a case, the appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.   Goodwin v. Peake, 22 
Vet. App. 128 (2008); see also Shinseki, supra.

Accordingly, the Veteran is not prejudiced by a decision on 
the appeal, regardless of the timing or content of the notice 
provided by the RO.

II.  Duty to Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  The 
appellant is not prejudiced by a decision on the claim at 
this time.

III.  Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  See generally 38 C.F.R. §§ 4.1, 4.2.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  A finding of dysfunction due to pain must 
be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).

The Veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

Staged ratings are for consideration in both initial ratings 
claims and increased-rating claims in which distinct time 
periods with different ratable symptoms can be identified.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

1.  Knee Disabilities

In November 2002, the Veteran requested increased ratings for 
his bilateral knee disabilities.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The knee can be rated under Diagnostic Codes 5256, 5257, 
5258, 5259, 5260, 5261, 5262, and/or 5263. 38 C.F.R. § 4.71a.  
Assigning multiple ratings for the veteran's bilateral 
disability based on the same symptoms or manifestations would 
constitute prohibited pyramiding.  38 C.F.R. § 4.14.  
However, lateral instability and degenerative arthritis of 
the knee may be rated separately under Diagnostic Codes 5257 
and 5003, as in this case regarding the Veteran's right knee.  
VAOPGCPREC 23-97 (1997).  See also Esteban, 6 Vet. App. at 
261 (1994) (separate disabilities arising from a single 
disease entity are to be rated separately); but see 38 C.F.R. 
§ 4.14 (the evaluation of the same disability under various 
diagnoses is to be avoided).  Consideration must be given to 
whether separate ratings may be granted based on limitation 
of flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint.  See 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).

a.  Left Knee Instability

Knee instability is rated under Diagnostic Code 5257 which 
provides ratings for impairment of the knee when there is 
evidence of slight (10 percent), moderate (20 percent), or 
severe (30 percent) recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

No subluxation or instability was found on February 2002 VA 
examination, February 2004 VA examination, April 2004 private 
examination, July 2005 VA examination, or March 2008 VA 
examination.  

The evidence is insufficient to show severe recurrent 
subluxation or lateral instability of the knee under 
Diagnostic Code 5257.  Thus, an increased, 30 percent, rating 
is not warranted.  

b.  Knee Arthritis

Knee arthritis is rated as degenerative arthritis under 
Diagnostic Code 5003, which in turn, is rated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, as 
in this case, an evaluation of 10 percent is assignable for 
each major joint or group of minor joints affected by 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

The Rating Schedule provides compensable ratings for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), and 15 
degrees (30 percent). 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Compensable ratings for limitation of extension of the 
leg are assigned when extension is limited to 10 degrees (10 
percent), 15 degrees (20 percent), 20 degrees (30 percent), 
30 degrees (40 percent) or 45 degrees (50 percent). 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  Normal knee flexion and 
extension is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate 
II.  Separate ratings under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 and Diagnostic Code 5261 may be assigned for 
disability of the same joint, if none of the symptomatology 
on which each rating is based is duplicative or overlapping. 
See VAOPGCPREC 9-04, 69 Fed. Reg. 59,990 (2005).

A VA examination was conducted in February 2002.  Right ankle 
range of motion  was 0 to 100 degrees; left ankle range of 
motion was 0 to 110 degrees.  

A VA examination was conducted in February 2004.  Flexion of 
the right knee was to 110 degrees, and flexion of the left 
knee was to 120 degrees.  Bilateral extension of the knees 
were normal.  Private examination in April 2004 found right 
knee flexion to 85 degrees, and left knee flexion to 100 
degrees.  Right knee extension was -15 degrees, and left knee 
extension was -5 degrees.  

A March 2005 VA physical therapy initial evaluation found 
right knee extension -25 degrees, and left knee extension -10 
degrees.  On July 2005 VA examination, right knee flexion was 
-20 to 110 degrees, left knee flexion was 0 to 118 degrees.  
Right knee extension was to 20 degrees and left knee 
extension was normal.  The November 2006 VA examination 
report reflects bilateral knee range of motion of 0 to 110 
degrees without pain.  On March 2008 VA examination, full 
flexion and extension of both knees were noted.  

None of the medical evidence shows that any knee flexion or 
extension is limited to the extent necessary to meet the 
criteria for separate compensable ratings.  To assign two 
separate compensable ratings solely based on painful motion 
under Diagnostic Codes 5260 and 5261 would be in violation of 
the rule of pyramiding. See 38 C.F.R. § 4.14; VAOPGCPREC 9-
04, supra.  Thus, the currently assigned 10 percent ratings 
are proper.  See Diagnostic Code 5003, supra.  

Consideration has been given to whether higher ratings are 
warranted for the service-connected bilateral knee 
disabilities based on functional impairment and pain.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-06 (1995), supra.  There is no objective 
evidence that pain on use of either knee joint results in 
limitation of motion to a degree which would support a higher 
rating for either knee.  

The Veteran has never been diagnosed with ankylosis of the 
either knee, dislocated semilunar cartilage, or impairment of 
the tibia and fibula.  Therefore, Diagnostic Codes 5256, 
5258, and 5262 are not for application.  Nor has there been 
any diagnosis of removal of semilunar cartilage or genu 
recurvatum and Diagnostic Codes 5259 and 5263 are not for 
application.  In addition, there is no competent medical 
evidence of record indicating that the Veteran's right knee 
has subluxation or lateral instability, as no subluxation or 
instability was found on February 2002 VA examination, 
February 2004 VA examination, April 2004 private examination, 
July 2005 VA examination, or March 2008 VA examination.  

2.  Ankle Disabilities

The Veteran was granted service connection for bilateral 
ankle arthritis, each rated 10 percent disabling, effective 
January 1995.  He appeals for increased initial ratings.  

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.  

A VA examination was conducted in June 1995.  The examiner 
noted good range of motion of both ankles, with no crepitus, 
no instability, and good strength.  A February 2002 VA 
examination report noted that the Veteran had full range of 
motion of both ankles.  

Private examination in April 2004 found bilateral ankle 
dorsiflexion to 15 degrees, right ankle plantar flexion to 25 
degrees, and left ankle plantar flexion to 30 degrees.

The examiner who conducted the September 2008 VA examination 
stated that the Veteran's bilateral ankle disabilities caused 
mild to moderate functional impairment.  Bilateral ankle 
dorsiflexion was to 20 degrees, bilateral plantar flexion to 
30 degrees.  Bilateral ankle motion from 20 to 45 degrees was 
painful.  

Consideration has been given to whether a higher rating is 
warranted for the service-connected bilateral ankle 
disabilities based on functional impairment and pain.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-06 (1995), supra.  However, even considering 
such additional impairment, there is no suggestion of more 
than moderate limitation of ankle motion.

3.  Conclusion

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and increased ratings are 
not warranted.  At no time during the pendency of this claim, 
have the disabilities been more or less disabling than as 
currently rated.  


ORDER

A rating in excess of 20 percent for right knee instability 
is denied.

A rating in excess of 10 percent for right knee arthritis 
denied.

A rating in excess of 10 percent for left knee arthritis is 
denied.

A rating in excess of 10 percent for a right ankle disability 
is denied.

A rating in excess of 10 percent for a left ankle disability 
is denied.


REMAND

The examiner who prepared the April 2008 VA neurological 
examination report and May 2008 addendum stated that a formal 
neurological examination should be conducted to resolve the 
issue of whether the Veteran's peripheral nerve complaints 
were caused by his service-connected low back disability or 
his nonservice-connected diabetes.  The Veteran should be 
afforded such examination.  

His appeal for TDIU is inextricably intertwined with this 
claim, inasmuch as an increased rating for the low back 
disability could affect the outcome of the TDIU claim.  
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  See also 
Kellar v. Brown, 6 Vet. App. 157 (1994).  And therefore, 
further consideration of this claim must be deferred.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a 
neurological examination to determine the 
etiology and severity of any lower 
extremity neurological disability.  The 
claims folder must be made available to 
the examiner for review as part of the 
examination.  All indicated tests and 
studies should be undertaken, to include 
range of motion testing.  The examiner is 
requested to:

A).  Determine if neurological involvement 
involving the lumbar spine is present;

B).  If so, determine whether it is at 
least as likely as not caused by his 
service-connected low back disability (as 
opposed to his non service-connected 
diabetes); and

C).  If neurological involvement involving 
the lumbar spine is found to be at least 
as likely as not the result of his 
service-connected low back disability, 
identify the nerve(s) involved and 
indicate whether the degree of paralysis 
is complete or incomplete.  If incomplete, 
whether the degree is moderate, moderately 
severe, or severe.  The examiner should 
also note any intervertebral disc disease, 
and, if so, its severity, and whether it 
causes incapacitating episodes (bed rest 
prescribed by a physician) and, if so, 
describe the number and duration of such 
episodes during the past 12 months.

A complete rationale for the opinions 
expressed should be included in the 
examination report.

2.  Readjudicate the Veteran's claim for 
an increased rating for a low back 
disability.  Then, readjudicate the claim 
for TDIU.  If any action taken is adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


